This is an action for damages, actual and exemplary, for alleged false imprisonment of appellee. The petitioner alleged that he had been damaged by the unlawful, malicious, and wrongful acts of defendants, and of each of them, in this, to wit: [Then follows a detailed statement of his arrest and imprisonment and the circumstances attending same, setting forth the participation therein by each.] The prayer was that he have judgment against all defendants for the actual and exemplary damages, etc.
The judgment was against W.A. Rowan for $25 actual and $775 exemplary damages, and against W.A. Battaile for $25 actual and $1175 *Page 322 
exemplary damages, and that plaintiff take nothing against the other defendants. Rowan alone appeals.
There is no statement of facts, and the only error alleged is in effect that the judgment was not warranted by the pleadings in this: that plaintiff sued the defendants Rowan, Battaile, and Spier as joint tort feasors and asked for judgment against them jointly, whereas the verdict and judgment are rendered separately for separate and different amounts.
We are of opinion that there is no error in this particular. The action was for a tort, and each of the defendants, if liable at all, was separately and individually liable. As between themselves they can invoke no principles governing joint liability. The petition in terms charges a case against the defendants and each of them, but if the latter charge had not been made, we can preceive from the pleading no obstacle to a recovery against all or any of the defendants. This being so, the assignments are not well founded. Appellant clearly can not complain of a difference in the judgment against him and that against Battaile, as the judgment is favorable to him in this respect.
Affirmed.
Writ of error refused.